DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 objected to because of the following informalities:  Claim 21 is a duplicate of claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9, 13, 16, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0213087 to Weldon in view of US Patent No. 6,029,829 to Ovadia and US 2016/0049319 to Thomas et al. (Thomas).
Regarding claim 1, 13, Weldon discloses a base assembly for a display case, the assembly comprising a base configured to support the case on a surface, a pedestal supported by the base and configured to support a ball in the display case, the pedestal including a generally circular platform for seating the ball in the display case, a cover (131) supported by the base for covering the ball in the case.  Weldon does not teach the platform including a spring configured to yield when contacted by the ball.  However, Ovadia discloses a display platform (Fig 1) and in particular discloses the use of springs (18, 20) configured to yield when under contact but still provide resistance to hold the object.  Thomas discloses a support pedestal (20) including a generally circular platform (22) including a spring (24) configured to yield, the spring comprising a plurality of spring members circumferentially spaced around the platform and extending from a base portion (A, Fig 1 below) of the spring members at an outer edge margin of the platform to free ends (B, Fig 1 below) of the spring members, wherein the spring members taper from the base portion to the free end such that the base portions comprise wider ends of the spring members, the wider ends of the spring members defining a perimeter of the platform, wherein each spring member has the same size and shape (Fig 2).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate springs as taught by Thomas to the Weldon platform as suggested by Ovadia in order to facilitate holding and displaying of objects upright.


    PNG
    media_image1.png
    304
    645
    media_image1.png
    Greyscale


Regarding claim 4, 16, the modified Weldon further teaches spring members comprising elongate projections extending from outer edge margin (24, Thomas, Fig 1 above) of the platform.
Regarding claim 6, 18, the modified Weldon further teaches free ends (B, Thomas, Fig 1 above) forming a center opening (C, Fig 1 above) at platform.
Regarding claim 9, the modified Weldon further discloses a spacing (D, Fig 1 above) between the spring members (24, Thomas) forming gaps separating spring members (24) from adjacent spring members (Fig 1, Thomas).
Regarding claim 22, the modified Weldon further discloses each spring member projecting downward from base portion in use (intended use).  In particular, since prior art has the structure as recited, then it can be also be used as recited and in the instant case, the modified Weldon can be used by placing an object with sufficient load to move the spring members downward.

Claim(s) 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weldon in view of Ovadia, Thomas and US Patent No. 5,082,110 to Hager.
Regarding claim 2, 14, the modified Weldon teaches the base assembly of claim 1 and case of 13 except for the pedestal integral with base.  However, Hager discloses a protective case for a ball (Fig 1) and in particular discloses pedestal (17) integral with base (12).  One of ordinary skill in the art would have found it obvious to make the pedestal and base of Weldon integral as suggested by Hager in order to facilitate manufacturing of the base assembly since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Thomas discloses a packaging insert used to fill dead space in a container and does not provide any teaching regarding a pedestal used to support a ball in a display case because the insert (20) is not used to support the weight of wafers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In particular, the rejection is based on a combination of references that would suggest to one of ordinary skill in the art to utilize a plurality of same size springs for supporting an object.  Weldon discloses a ball display case with a pedestal but does not specifically teach a plurality of springs on the platform as a way to support the ball.  Ovadia discloses a platform where a plurality of springs (18, 20) are used to support an object or load (32) and Thomas discloses an insert where a plurality of springs having the same size and shape are evenly distribute to hold against a load of force applied.  In particular, Thomas discloses the spring members flex and move responsive to a load imposed on the spring members and the spring members may flex about a pivot axis established by a living hinge along the length of the spring members (Thomas, ¶0033-0035).  Taken as a whole, since Ovadia suggests the use of a plurality of spring members to support and display an object having a weight or load, one of ordinary skill in the art would have found it obvious to change the pedestal of Weldon to comprise a plurality of springs to support and display an object having a weight or load such as a ball.  One of ordinary skill in the art would have further found it obvious to utilize the teachings of Thomas and have the spring members be equally circumferentially spaced apart and distributed in order hold a centrally balanced load.
Applicant further argues that the cited references fail to show each spring member projecting downward from the base portion in use and that Thomas discloses spring members project upward from the base portion.  This is not persuasive because Ovadia discloses springs members projecting downward in use (Fig 5) and Thomas discloses the spring members configured to flex about a living hinge when a force/load is transmitted and thus the spring member be in use (¶0033).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735